Title: To Thomas Jefferson from Samuel Smith, 9 July 1801
From: Smith, Samuel
To: Jefferson, Thomas


               
                  Dr. sir/
                  Balte. 9. July 1801
               
               Heretofore the Route for the Mail from Philadelphia to Pittsburg has been thro: Carlisle & Shippensburg to Chambersburg—but by a late Regulation of Mr Habersham, the Route is thro: York & Berlin to Chambersburg—This change has alarmed & greatly distressd the Citizens of Carlisle & Shippensburg, who are to Recieve their Letters from Philada. indirectly thro: Reading & Harrisburg—the Change has really an extraordinary appearance, and is Construed that Way—The good Feds of those towns say That because they have generally been federal the Change has been made by you, as a punishmt.
               The Republicans say that Mr Habersham has done it of himself to make your Administration unpopular.—This Acct. I have Mr. John Montgomery of Harford County, whose family are resident at Carlisle. & from whence he has Come on Tuesday past—I have at his Desire mentioned the subject & must confess I feel for the Consequence of Carlisle (the place of my Birth)—
               Mr. Montgomery says he has now little Doubt but Harford County will give himself & another Republican Electors—With sincere friendship
               I am your Obt. servt.
               
                  
                     S. Smith
                  
               
               
                  NB—Mr. Montgomery says the Change of the Post he presumes may have been made from Misrepresentation, perhaps from Chambersburg—or he supposes it possible that the Deputy P. Master who he understands is a Violent Fed may have Acted from Improper Motives
               
            